Title: From George Washington to Gouverneur Morris, 25 March 1793
From: Washington, George
To: Morris, Gouverneur

 
(Private) 
My dear Sir,Philadelphia March 25th 1793.    
It was not ’till the middle of February that I had the pleasure to receive your letter of the 23d of October.
If you, who are at the fountain head of those great and important transactions which have lately engrossed the attention of Europe & America, cannot pretend to say what will be their event—surely we, in this distant quarter, should be presumptious indeed, in venturing to predict it. And unwise should we be in the extreme to involve ourselves in the contests of European Nations, where our weight could be but Small—tho’ the loss to ourselves would be certain. I can however with truth aver, that this Country is not guided by such narrow and mistaken policy as will lead it to wish the destruction of any Nation, under an idea that our importance will be encreased in proportion as that of others is lessened. We should rejoice to see every Nation enjoying all the advantages that nature & its circumstances wd admit, consistent with civil liberty and the rights of other nations. Upon this ground the prosperity of this Country wd unfold itself every day—and every day would it be growing in political importance.
Mr Jefferson will communicate to you such official information as we have to give, & will transmit the laws—public papers—&ca.
I have thought it best, my dear Sir, not to let slip this opportunity of acknowledging the receipt of your letter lest no other should occur to me very Soon—as I am called to Mount Vernon by the death of my Nephew, Major Washington, and am on the point of setting out for that place (to morrow)—I need not tell you that this is, of course, a very busy moment with me. It will therefore account for the conciseness of this letter—by which however you must not measure my Regard.
You see me again entering upon the arduous duties of an important Office. It is done so contrary to my intention, that it would Require more time than I have allowed myself, to assign the reasons; and therefore, I shall leave them to your own Suggestion—aided by the publications which you will find in the Gazettes. I am always Your sincere friend & Affecte Servant

Go: Washington

